UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Deccember 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-54905 Cantabio Pharmaceuticals Inc. (Exact name of registrant as specified in its charter) Delaware 000-54905 99-0373067 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2225 East Bayshore Road #223 Palo Alto, California (Address of principal executive offices) (Zip Code) (650)320-1765 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes☐No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐Yes X No As ofMarch 16, 2016, there were 26,805,270 shares of the issuer’s common stock issued and outstanding. CANTABIO PHARMACEUTICALS, INC FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Interim Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of December 31, 2015 and March 31, 2015 (unaudited) 2 Condensed Consolidated Statements of Operations for the three and nine months ended December 31, 2015 and 2014 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) for the nine months ended December 31, 2015 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2015 and 2014 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 PART I: FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Cantabio Pharmaceuticals, Inc. (the “Company”) as of December 31, 2015, and for the nine months ended December 31, 2015 and December 31, 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Form 10-K filing with the SEC for the year ended March 31, 2015.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods. The consolidated results of operations for the nine months ended December 31, 2015 are not necessarily indicative of the results that may be expected for the full year. The unaudited interim financial information presented in this quarterly report on Form 10-Q has not been reviewed by an outside independent accounting firm as required by the rules of the SEC. As a result, the this quarterly report on Form 10-Q is considered deficient and the Company is no longer considered to be timely or current in its filings under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). While this quarterly report on Form 10-Q does not comply with the requirements of Regulation S-X, and should not be interpreted to be a substitute for the review that would normally occur by the Company’s independent registered public accounting firm, the Company’s management believes that the interim financial information presented herein fairly presents, in all material respects, the financial condition and results of operations of the Company as of the end of and for the referenced periods and may be relied upon. Except for the absence of this review of the unaudited interim financial information discussed above, this quarterly report on Form 10-Q fully complies with the requirements of the Exchange Act and the Company believes it is prudent to file this quarterly report on Form 10-Q with the SEC in spite of the current circumstances to provide the financial and other information set forth therein to its shareholders and other interested parties. The Company plans to file an amendment to this quarterly report on Form 10-Q as soon as practicable following the engagement of a successor independent registered public accounting firm and the firm’s review of the Company’s interim financial statements included therein. The Company’s management believes, to the best of its knowledge, that the financial statements included in this quarterly report on Form 10-Q accurately portray the financial condition of the Company. To that end, they have provided the certifications under Section302 of SOX. The SOX Section906 certification is omitted from this quarterly report on Form 10-Q only because the financial statements accompanying this quarterly report on Form 10-Q have not been reviewed by an independent public accountant under SAS 100. The Company believes that this quarterly report on Form 10-Q otherwise meets all of the qualifications of the Exchange Act and the rules and regulations thereunder governing the preparation and filing of periodic reports as referenced in the certifications. Before the Company’s officers can make a SOX Section906 certification, the Company’s independent public accounting firm must complete its review of the consolidated financial statements appearing in this quarterly report on Form 10-Q under SAS 100, as required by SEC rules. Once the Company’s auditor completes its review of the Company’s financial statements for this quarter under SAS 100, the Company will file an amendment to this quarterly report on Form 10-Q with the SOX Section906 certification. 1 PART I – FINANCIAL INFORMATION CANTABIO PHARMACEUTICALS, INC. CONDENSED CONCOLIDATED BALANCE SHEETS (Unaudited) December 31, March 31, (not reviewed) (not reviewed) ASSETS Current Assets Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Accrued technology Access fee Due to officers Note Payable Related Party Total Current Liabilities TOTAL LIABILITIES $ $ Stockholders' Deficit Common stock,$0.001 par value, ( 100,000,000 shares authorized 26,129,594and 26,129,594 shares issued and outstanding as ofDecember 31, 2015 and March 31, 2015) Stock Subscriptions - Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 CANTABIO PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ending Nine Months Ending December 31, December 31, (not reviewed) (not reviewed) (not reviewed) (not reviewed) Revenues Gross Sales $
